Rao, Chief Judge:
The merchandise involved in these cases consists of pine wood moldings, assessed with duty at 16% per centum ad valorem under paragraph 412 of the Tariff Act of 1930, as modified by the Annecy Protocol of Terms of Accession to the General Agreement on Tariffs and Trade, 84 Treas. Dec. 403, T.D. 52373, supplemented by 85 Treas. Dec. 138, T.D. 52476, as manufactures of wood, not specially provided for. It is claimed that the merchandise is properly dutiable at 25 cents per thousand feet, board measure, under paragraph 401 of said tariff act, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802, plus 75 cents per thousand feet, board measure, under section 4551, Internal Revenue Code of 1954, as modified by said trade agreement.
Counsel have submitted these cases for decision on a stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto, subject to the approval of the court:
That the items marked B and initialed AD (Senior Commodity Specialist’s Initials) by Adolfo Loera (Senior Commodity Specialist’s Name) on the invoices covered by the protests and entries enumerated in Schedule “A”, attached hereto and made a part hereof, and assessed with duty at 16% per cent ad valorem under paragraph 412 Tariff Act of 1930 as modified, consists of wood pine mouldings similar in all material respects to the merchandise the subject of Bailey-Mora Company, Inc., et al., v. United States, C.D. 2737, and therein held to be dutiable at 25 cents per 1000 feet board measure under paragraph 401 as modified by T.D. 51808 [sic] and subject to internal revenue tax of 75 cents per 1000 feet board measure under section 4551, Internal Revenue Code of 1954 as modified by T.D. 51802.
*266IT IS FURTHER STIPULATED AND AGREED that the record in C.D. 2737 be incorporated in the record of the protests enumerated in Schedule “A” and that said protests be submitted on this stipulation, the same being limited to the items marked “B” as aforesaid.
In view of this stipulation and on the authority of the decision cited therein, we hold that the merchandise represented by the items marked with the letter “B” and with the initials of the examiner on the invoices accompanying the entries covered by the protests enumerated in schedule “A,” attached hereto and made a part hereof, is properly dutiable at 25 cents per thousand feet, board measure, under paragraph 401 of the Tariff Act of 1930, as modified, plus 75 cents per thousand feet board measure, under section 4551, Internal Revenue Code of 1954, as modified, as sawed pine lumber, not further advanced than planed.
The protests are sustained and judgment will be entered accordingly.